IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                      NO. PD-546-13



                            WELDON BRIDGES, Appellant

                                             v.

                                THE STATE OF TEXAS



      ON DISCRETIONARY REVIEW ON THE COURT’S OWN MOTION
                FROM THE SIXTH COURT OF APPEALS
                       ANGELINA COUNTY



       M EYERS, J., delivered the opinion for a unanimous Court.

                                      OPINION


       Appellant was convicted of aggravated sexual assault of a child. He filed a post-

conviction motion for DNA testing, which the trial court denied. The Court of Appeals

dismissed Appellant’s appeal due to his failure to timely file an appellate brief. Bridges v.

State, No. 06-12-00109-CR, 2013 Tex. App. LEXIS 3211 (Tex. App.—Texarkana March 27,
                                                                                 Bridges–Page 2

2013) (not designated for publication).

       On September 11, 2013, we granted review on our motion of the following question:

“Does Rule 38.8(b) of the Texas Rules of Appellate Procedure prevent an appellate court

from dismissing a pro se criminal appellant’s appeal due to the failure to timely file a brief?”

The parties subsequently filed a joint motion to render judgment on October 16, 2013. In this

motion, the parties state that they are in agreement that, under Rule 38.8(b), Appellant’s

failure to timely file a brief did not authorize the Court of Appeals to dismiss the appeal. See

Schindley v. State, No. PD-0437-09, 2009 Tex. Crim. App. Unpub. LEXIS 344 (Tex. Crim.

App. May 6, 2009) (not designated for publication).

       Because of the agreement of the parties, we shall not decide the issue on which we

granted review. Therefore, we vacate the judgment of the Court of Appeals and remand this

case to that court for proceedings consistent with this opinion.




Delivered: November 20, 2013

Do Not Publish